     2:20-cv-03537-RMG          Date Filed 10/21/20      Entry Number 62       Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION


League of Women Voters of South           )
Carolina, et al.,                         )
                                          )
               Plaintiffs                 )          Civil Action No. 2:20-3537-RMG
                                          )
        vs.                               )
                                          )
Marci Andino, in her official capacity as )
Executive Director of the South Carolina  )          ORDER
State Election Commission, et al.,        )
                                          )
               Defendants.                )
____________________________________)

       In the course of oral argument on Plaintiffs’ motion for preliminary injunction conducted

on October 21, 2020, there was extensive discussion concerning whether any South Carolina

County Boards of Voter Registration and Elections (“County Boards”) were engaged in signature

matching procedures 1 for the 2020 General Election. Defendant Andino previously submitted to

the Court a Supplemental Declaration that she was “not aware of and ha[s] no personal

knowledge of any County Board that has procedures for, is conducting, or plans to conduct

‘signature matching procedures’ . . . for the 2020 General Election.” (Dkt. No. 58 at 1).

Plaintiffs allege in their Second Amended Complaint that Greenville County election officials

“are implementing a signature match requirement for the November 2020 election using paid

personnel” and that Richland County discussed plans to hire a vendor to conduct “computerized

signature verification process for absentee ballots.” (Dkt. No. 53 at 16). Defendant Andino also



1
  “Signature matching procedures” refer to any review process conducted by election officials to
compare a voter’s signature on an absentee ballot to some other signature of the voter, which may
be used to disqualify or reject an absentee ballot that is otherwise properly completed and timely
submitted.
                                                1
      2:20-cv-03537-RMG           Date Filed 10/21/20     Entry Number 62       Page 2 of 2




informed the Court in her Supplemental Declaration that Charleston County had discussed

purchasing signature matching software for absentee ballots, but to her knowledge such software

was not purchased or put to use for the 2020 General Election. (Dkt. No. 58 at 1-2).

          Defendant Andino has agreed, and is directed, to conduct a survey of all 46 County

Boards regarding their use of signature matching procedures and to provide the Court a response

to the following questions for each County Board on or before noon on October 26, 2020:

          1.     Is the County Board, or any staff employed or working on behalf of the County

Board, conducting or planning to conduct signature matching procedures on absentee ballots for

the November 2020 General Election and on that basis disqualifying or rejecting any absentee

ballots that are otherwise properly completed and timely submitted?

          2.     If the answer to Question No. 1 above is in the affirmative for any County Board,

set forth the procedures the County Board will provide to any absentee voter whose ballot is

disqualified or rejected on the basis of mismatched signatures for timely notice of the County

Board action and an opportunity to timely contest the disqualification or rejection of the absentee

ballot.

          AND IT IS SO ORDERED.

                                                             s/Richard Mark Gergel
                                                             Richard Mark Gergel
                                                             United States District Judge


October 21, 2020
Charleston, South Carolina




                                                 2
